 





SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”) is entered into as of this
_________ day of November, 2017 (the “Effective Date”) between the parties on
the signature page to this Agreement (each, a “Purchaser”), and Cocrystal
Pharma, Inc., a Delaware corporation (“COCP”) (collectively, the Purchaser and
COCP are the “Parties”).

 

WHEREAS, this Agreement contemplates a transaction in which the Purchaser will
purchase from COCP, and COCP will sell to the Purchaser, up to $2 million of
Promissory Notes (the “Notes”) convertible into COCP common stock on the terms
contained in the form of Note attached as Exhibit A;

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties hereto agree as follows:

 

1. Sale and Purchase. COCP agrees to sell and the Purchaser agrees to purchase a
Note from the Company in the amount of $________ and the Company shall issue
such Note to the Purchaser. The Note shall be convertible into COCP common stock
at $0.27 per share; provided, however, if COCP closes on a financing in which it
receives at least $10 million in gross proceeds and issues common stock or
common stock equivalents to the investors (a “Financing”), the conversion price
shall be the lesser of: (i) $0.27 per share and (ii) the price per share of
common stock sold in the Financing, and the Note shall automatically be
converted. All funds shall be wired to COCP in accordance with Exhibit B.

 

2. Representations and Warranties of COCP. As an inducement to the Purchaser to
enter into this Agreement and consummate the transaction contemplated hereby,
COCP hereby makes the following representations and warranties, each of which is
materially true and correct on the date hereof:

 

2.1 Organization. COCP is a corporation duly organized, validly existing, and in
good standing under the laws of the State of Delaware and is duly authorized to
conduct business as currently conducted.

 

2.2 Authority. COCP has full power and authority to execute and deliver this
Agreement and to perform its obligations hereunder. This Agreement constitutes
the valid and legally binding obligation of COCP, enforceable in accordance with
its terms. The execution, delivery, and performance of this Agreement and all
other agreements contemplated hereby have been duly authorized by COCP.

 

2.3 Non-Contravention. The execution and delivery of this Agreement by COCP and
the observance and performance of the terms and provisions contained herein do
not constitute a violation or breach of any applicable law, or any provision of
any other contract or instrument to which COCP is a party or by which it is
bound, or any order, writ, injunction, decree, statute, rule, by-law or
regulation applicable to COCP.

 

 

 

 



2.4 Litigation. There are no actions, suits, or proceedings pending or, to the
best of COCP’s knowledge, threatened, which could in any manner restrain or
prevent COCP from effectually and legally entering into this Agreement. COCP is
not a party to any litigation except as has been disclosed in its filings with
the Securities and Exchange Commission (the “SEC”).

 

2.5 Brokers’ Fees. COCP has no liability or obligation to pay fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement.

 

2.6 Reporting Company. COCP is a publicly-held company subject to reporting
obligations pursuant to Section 13 of the Securities Exchange Act of 1934 (the
“Exchange Act”) and has a class of common stock registered pursuant to Section
12(g) of the Exchange Act.

 

2.7 SEC Reports. COCP has filed with the SEC all reports required to be filed
since January 1, 2015, none of the reports filed with the SEC contained any
material statements which were not true and correct or omitted to state any
statements of material fact necessary in order to make the statements made not
misleading.

 

2.8 Outstanding Securities. All issued and outstanding shares of capital stock
and equity interests in COCP have been duly authorized and validly issued and
are fully paid and non-assessable.

 

3. Representations and Warranties of the Purchaser. As an inducement to COCP to
enter into this Agreement and to consummate the transactions contemplated
hereby, the Purchaser hereby makes the following representations and warranties,
each of which is materially true and correct on the date hereof and will be
materially true and correct on the closing date:

 

3.1 Authority. The Purchaser has full power and authority to execute and deliver
this Agreement and to perform its obligations hereunder. This Agreement
constitutes the valid and legally binding obligation of the Purchaser,
enforceable in accordance with its terms. The execution, delivery, and
performance of this Agreement and all other agreements contemplated hereby have
been duly authorized by the Purchaser.

 

3.2 Non-Contravention. The execution and delivery of this Agreement by the
Purchaser and the observance and performance of the terms and provisions of this
Agreement on the part of the Purchaser to be observed and performed will not
constitute a violation of applicable law or any provision of any contract or
other instrument to which the Purchaser is a party or by which it is bound, or
any order, writ, injunction, decree statute, rule or regulation applicable to
it.

 

3.3 Litigation There are no actions, suits, or proceedings pending or, to the
best of the Purchaser’s knowledge, threatened, which could in any manner
restrain or prevent the Purchaser from effectually and legally purchasing the
Notes pursuant to the terms and provisions of this Agreement.

 

 

 

 

3.4 Brokers’ Fees. The Purchaser has no liability or obligation to pay fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement.

 

3.5 Information. The Purchaser has relied solely on the reports of COCP filed
with the SEC, other publicly available information and other written and
electronic information prepared by COCP in making its decision to purchase the
Notes. The Purchaser acknowledges that the purchase of the Notes entails a high
degree of risk including the risks highlighted in the risk factors contained in
filings by COCP with the SEC including its annual report on Form 10-K for the
year ended December 31, 2016. The Purchaser represents that it has had an
opportunity to ask questions and receive answers from COCP regarding the terms
and conditions of this Agreement and the reasons for this offering, the business
prospects of COCP, the risks attendant to COCP’s business, and the risks
relating to an investment in COCP. The Purchaser acknowledges the receipt
(without exhibits) of or access to the reports filed with SEC at www.sec.gov
which includes COCP’s reports referred to in this Section 3.5.

 

3.6 Investment. The Purchaser is acquiring the Notes for its own account for
investment and not with a view to, or for sale in connection with, any
distribution thereof, nor with any present intention of distribution or selling
the same, and, except as contemplated by this Agreement, and has no present or
contemplated agreement, undertaking, arrangement, obligation, indebtedness or
commitment providing for the disposition thereof. The Purchaser understands that
the Notes may not be sold, transferred or otherwise disposed of without
registration under the Act or an exemption therefrom, and that in the absence of
an effective registration statement covering the Notes or an available exemption
from registration under the Act, the Notes must be held indefinitely.

 

3.7 Restricted Securities. The Purchaser understands that the Notes have not
been registered under the Act in reliance on an exemption from registration
under the Securities Act of 1933 (the “Act”) pursuant to Section 4(a)(2) thereof
and Rule 506(b) thereunder and the Notes will bear a restrictive legend.

 

3.8 Investment Experience. The Purchaser represents that it is an “accredited
investor” within the meaning of the applicable rules and regulations promulgated
under the Act, for one of the reasons on the attached Exhibit C to this
Agreement. The Purchaser represents and acknowledges that (i) it is experienced
in evaluating and investing in private placement transactions in similar
circumstances, (ii) it has such knowledge and experience in financial and
business matters and is capable of evaluating the merits and risks of the
investment in the Notes, (iii) it is able to bear the substantial economic risks
of an investment the Notes for an indefinite period of time, (iv) it has no need
for liquidity in such investment, (v) it can afford a complete loss of such
investment, and (vi) it has such knowledge and experience in financial, tax and
business matters so as to enable it to utilize the information made available to
it in connection with the offering of the Notes to evaluate the merits and risks
of the purchase of the Notes and to make an informed investment decision with
respect thereto.

 

 

 

 

3.9 No General Solicitation. The offer to sell the Notes was directly
communicated to the Purchaser by COCP. At no time was the Purchaser presented
with or solicited advertisement, articles, notice or other communication
published in any newspaper, television or radio or presented at any seminar or
meeting, or any solicitation by a person not previously known to the undersigned
in connection with the communicated offer.

 

4. Survival of Representations and Warranties and Agreements. All
representations and warranties of the Parties contained in this Agreement shall
survive the closing.

 

5. Indemnification.

 

5.1 Indemnification Provisions for Benefit of the Purchaser. In the event COCP
breaches any of its representations, warranties, and/or covenants contained
herein, and provided that the Purchaser makes a written claim for
indemnification against COCP, then COCP agrees to indemnify the Purchaser from
and against the entirety of any losses, damages, amounts paid in settlement of
any claim or action, expenses, or fees including court costs and reasonable
attorneys’ fees and expenses.

 

5.2 Indemnification Provisions for Benefit of COCP. In the event the Purchaser
breaches any of its representations, warranties, and/or covenants contained
herein, and provided that COCP makes a written claim for indemnification against
the Purchaser, then the Purchaser agrees to indemnify COCP from and against the
entirety of any losses, damages, amounts paid in settlement of any claim or
action, expenses, or fees including court costs and reasonable attorneys’ fees
and expenses.

 

6. Post-Closing Covenants. The Parties agree as follows with respect to the
period following the closing:

 

6.1 General. In case at any time after the closing any further action is
necessary or desirable to carry out the purposes of this Agreement, each of the
Parties will take such further action (including the execution and delivery of
such further instruments and documents) as the other Party may request, all at
the sole cost and expense of the requesting Party (unless the requesting Party
is entitled to indemnification therefore under Section 5).

 

6.2 Company. COCP hereby covenants that, after the closing, COCP will, at the
request of Purchaser, execute, acknowledge and deliver to the Purchaser without
further consideration, all such further assignments, conveyances, consents and
other documents, and take such other action, as the Purchaser may reasonably
request (a) to transfer to, vest and protect in the Purchaser and its right,
title and interest in the Notes, and (b) otherwise to consummate or effectuate
the transactions contemplated by this Agreement.

 

7. Expenses. Except as otherwise provided in this Agreement, all Parties hereto
shall pay their own expenses, including legal and accounting fees, in connection
with the transactions contemplated herein.

 

8. Severability. In the event any parts of this Agreement are found to be void,
the remaining provisions of this Agreement shall nevertheless be binding with
the same effect as though the void parts were deleted.

 

 

 

 

9. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. The execution of this Agreement may be
by actual or facsimile signature.

 

10. Benefit. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their legal representatives, successors and assigns.
Nothing in this Agreement, expressed or implied, is intended to confer on any
person other than the Parties or their respective heirs, successors and assigns
any rights, remedies, obligations, or other liabilities under or by reason of
this Agreement.

 

11. Notices and Addresses. All notices, offers, acceptance and any other acts
under this Agreement (except payment) shall be in writing, and shall be
sufficiently given if delivered to the addressees in person, by FedEx or similar
overnight next business day delivery, or by email followed by overnight next
business day delivery, as follows:

 

To COCP: Cocrystal Pharma, Inc.   1860 Montreal Road   Tucker, Georgia 30084  
Attention:  Dr. Gary Wilcox   Email:  gwilcox@cocrystalpharma.com     To the
Purchaser: The address set forth on the signature page attached hereto

 

or to such other address as any of them, by notice to the other may designate
from time to time.

 

12. Attorney’s Fees. In the event that there is any controversy or claim arising
out of or relating to this Agreement, or to the interpretation, breach or
enforcement thereof, and any action or arbitration proceeding is commenced to
enforce the provisions of this Agreement, the prevailing party shall be entitled
to a reasonable attorney’s fee, including the fees on appeal, costs and
expenses.

 

13. Governing Law. This Agreement and any dispute, disagreement, or issue of
construction or interpretation arising hereunder whether relating to its
execution, its validity, the obligations provided therein or performance shall
be governed or interpreted according to the laws of the State of Delaware.

 

14. Oral Evidence. This Agreement constitutes the entire Agreement between the
parties and supersedes all prior oral and written agreements between the parties
hereto with respect to the subject matter hereof. Neither this Agreement nor any
provision hereof may be changed, waived, discharged or terminated orally, except
by a statement in writing signed by the party or parties against whom
enforcement or the change, waiver discharge or termination is sought.

 

15. Assignment. No Party hereto shall assign its rights or obligations under
this Agreement without the prior written consent of the other Party.

 

 

 

 

16. Section Headings. Section headings herein have been inserted for reference
only and shall not be deemed to limit or otherwise affect, in any matter, or be
deemed to interpret in whole or in part any of the terms or provisions of this
Agreement.

 

FLORIDA LAW PROVIDES THAT WHEN SALES ARE MADE TO FIVE OR MORE PERSONS IN
FLORIDA, ANY SALE MADE IN FLORIDA IS VOIDABLE BY THE PURCHASER WITHIN THREE DAYS
AFTER THE FIRST TENDER OF CONSIDERATION IS MADE BY SUCH PURCHASER TO COCP, AN
AGENT OF COCP OR AN ESCROW AGENT OR WITHIN THREE DAYS AFTER THE AVAILABILITY OF
THAT PRIVILEGE IS COMMUNICATED TO SUCH PURCHASER, WHICHEVER OCCURS LATER.
PAYMENTS FOR TERMINATED SUBSCRIPTIONS VOIDED BY PURCHASERS AS PROVIDED FOR IN
THIS PARAGRAPH WILL BE PROMPTLY REFUNDED WITHOUT INTEREST. NOTICE SHOULD BE
GIVEN TO COCP AT THE ADDRESS SET FORTH IN SECTION 11 OF THIS AGREEMENT.

 

[Signature Page Attached]

 

 

 

 

IN WITNESS WHEREOF the parties hereto have set their hand and seals as of the
above date.

 

  COCRYSTAL PHARMA, INC.:         By:       Gary Wilcox,     Interim Chief
Executive Officer

 

 

PURCHASER:

 

  By:                      

(Print Name and Title)



 

  Address:        



   

 

  Email:  

 

  Tax ID of Purchaser:  

 

Amount Invested: $__________________.

 

 

 

 

Exhibit A

 

[FORM OF NOTE]

 

 

 

 

Exhibit B

(Cocrystal Wire Instructions)

 

 

 

 



Exhibit C

 

Accredited Investor Questionnaire

 

For Individual Investors Only:

 

(1) I am an accredited investor because I have an individual net worth, or my
spouse and I have combined net worth, in excess of $1,000,000. For purposes of
calculating net worth under this paragraph (1), (i) the primary residence shall
not be included as an asset, (ii) to the extent that the indebtedness that is
secured by the primary residence is in excess of the fair market value of the
primary residence, the excess amount shall be included as a liability, and (iii)
if the amount of outstanding indebtedness that is secured by the primary
residence exceeds the amount outstanding 60 days prior to the execution of this
Securities Purchase Agreement, other than as a result of the acquisition of the
primary residence, the amount of such excess shall be included as a liability.

 

(2a) I am an accredited investor because I had individual income (exclusive of
any income attributable to my spouse) of more than $200,000 in the last two
completed years and I reasonably expect to have an individual income in excess
of $200,000 this year.

 

(2b) Alternatively, my spouse and I have joint income in excess of $300,000 in
each applicable year.

 

(3) I am a director or executive officer of the Company.

 

Other Investors:

 

(4) The undersigned is one of the following: any bank as defined in Section
3(a)(2) of the Securities Act whether acting in its individual or fiduciary
capacity; any broker or dealer registered pursuant to section 15 of the
Securities Exchange Act of 1934; insurance company as defined in Section 2(13)
of the Securities Act; investment company registered under the Investment
Company Act of 1940 or a business development company as defined in Section
2(a)(48) of that Act; Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958; any plan established and maintained by a state, its
political subdivisions, or any agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees, if such plan has total
assets in excess of $5,000,000; employee benefit plan within the meaning of
Title I of the Employee Retirement Income Security Act of 1974, if the
investment decision is made by a plan fiduciary, as defined in Section 3(21) of
such Act, which is either a bank, savings and loan association, insurance
company, or registered investment advisor, or if the employee benefit plan has
total assets in excess of $5,000,000, or if a self-directed plan, with
investment decisions made solely by persons that are accredited investors.

 

(5) The undersigned is a private business development company as defined in
Section 202(a)(22) of the Investment Advisors Act of 1940.

 

(6) The undersigned is a organization described in Section 501(c)(3) of the
Internal Revenue Code, corporation, Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000.

 

(7) The undersigned is a trust, with total assets in excess of $5,000,000, not
formed for the specific purpose of acquiring the securities offered, whose
purchase is directed by a sophisticated person as described in Rule
506(b)(2)(ii) of the Securities Act.

 

(8) The undersigned is an entity in which all of the equity owners are
accredited investors.

 

 

 

 

